MEMORANDUM ***
The facts of this case are known to the parties.
We conclude, and the Government concedes, that portions of the case agent’s testimony violated Lopez’s Sixth Amendment rights to confrontation and cross-examination. However, given the overwhelming independent evidence of Lopez’s guilt, including her detailed videotaped admissions which were played to the jury, we find that the error was harmless. See United States v. Allen, 425 F.3d 1231, 1235 (9th Cir.2005) (“Confrontation Clause violations are ... subject to harmless error analysis.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.